By the Court,

Clerke, P. J.
This case comes within the principles relating to admiralty jurisdiction, embraced in the recent decision of the Court of Appeals, In Re Steamboat Josephine, (39 N. Y. Rep. 19.) It is there decided that when the proceeding is against a vessel by name, whatever may be the nature of the claim, it is a proceeding in the nature and with all the incidents of a suit in admiralty, and that all such proceedings are, exclusively, within the jurisdiction of the district courts of the United States. Consequently a statute passed by a state legislature, conferring the right to a lien on a vessel, and to proceed against her by name, whatever may be the *209nature of the claim, is unconstitutional and void. To determine whether the debt is within the sphere of maritime jurisdiction, it is not necessary to ascertain for what purpose, or for whose use, it was contracted. If the proceeding is in rem, and against the vessel by name, this is conclusive, and per se shows that it is one of maritime jurisdiction, and exclusively within the jurisdiction of the district courts of the United States. I resisted this decision, in the Court of Appeals, for many reasons, constitutional and founded on decisions in courts of admiralty; but of course, as we consider this case is within that decision, it must, now, be controlled by it.
[New York General Term,
June 7, 1869.
The judgment should be reversed, with eosts;
Clerke, Cardozo and Geo. G. Barnard, Justices.]